Exhibit 10.2


P.A.M. TRANSPORTATION SERVICES,  INC.
NONSTATUTORY STOCK OPTION AGREEMENT
2006 STOCK OPTION PLAN


THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Option” or the “Agreement”) is
made on ____________________ (the “Effective Date”), by and between P.A.M.
TRANSPORTATION SERVICES,  INC.,  a Delaware corporation (the “Company”), and
__________________ (the “Optionholder”).


The Company, pursuant to the terms of the P.A.M. Transportation Services, Inc.
2006 Stock Option Plan adopted by the Company’s Board of Directors on March 2,
2006 (the “Plan”), hereby grants an option of ___________ shares of common stock
of the Company (“Common Stock”) to the Optionholder at the price and in all
respects subject to the terms, definitions and provisions of this Agreement.


1.      Option Price. The Option price for each share shall be the Market Price
on _____________________, or ________ per share of the Common Stock as
determined by the Company.


2.      Exercise and Option.  This Option shall be exercisable at any time and
from time to time pursuant to the exercise schedule and in accordance with the
terms of this Agreement as follows:


(a)           
Vesting Schedule. Shares of Common Stock shall vest and become exercisable in
installments as indicated below:



Percentage of
shares vesting
Cumulative
percentage of shares vesting
Vesting Date
     
[ ]%
[ ]%
1st anniversary of Effective Date
[ ]%
[ ]%
2nd anniversary of Effective Date
[ ]%
[ ]%
3rd anniversary of Effective Date
[ ]%
[ ]%
[ ]%
[ ]%
4th anniversary of Effective Date
5th anniversary of Effective Date



(b)           Method of Exercise.  This Option shall be exercisable by a written
notice, which shall:


(i)           state the election to exercise the Option, the number of shares in
respect of which it is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered,
his or her address and Social Security Number (or if more than one, the names,
addresses and Social Security Numbers of such persons);


(ii)           contain such representations and agreements as to the holder’s
investment intent with respect to such shares of Common Stock as may be
satisfactory to the Company’s counsel;


(iii)           be signed by the person or persons entitled to exercise the
Option and, if the Option is being exercised by any person or persons other than
the Optionholder, be accompanied by proof, satisfactory to the Company’s
counsel, of the right of such person or persons to exercise the Option.


(iv)           be accompanied by payment to the Company of the full Option price
for the shares with respect to which the Option is exercised.  The option price
shall be paid in the following manner:


(A)           full payment in cash or equivalent;


(B)           full payment in shares of Common Stock, which shall have been held
for more than six (6) months, having a fair market value on the exercise date
equal to the option price; or
 
(C)           any combination of subclauses “(A)” and “(B)”, equal to the
aggregate of the option price.


(c)           Securities Exemption.  The Company shall not be required to issue
or deliver any certificates for shares of Common Stock purchased upon the
exercise of an option (i) prior to the completion of any registration or other
qualification of such shares under any state or federal laws or rulings or
regulations of any government regulatory body, which the Company shall determine
to be necessary or advisable, or (ii) prior to receiving an opinion of counsel
satisfactory to the Company that the sale or issuance of such shares is exempt
from these registration or qualification requirements.


(d)           Restrictions on Exercise.  As a condition to the exercise of this
Option, the Company may require the person exercising the Option to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.


(e)           Termination, Death or Disability.


 
(i)
In the event the Continuous Service of the Optionholder shall be terminated by
the Company without cause, the shares of Common Stock pursuant to this Option
shall vest immediately and may be exercised at any time within ninety (90) days
after such termination of Continuous Service.



 
(ii)
In the event the Continuous Service of the Optionholder shall be terminated by
the Company for cause, the vested and unexercised portion and the unvested
portion of this Option shall be forfeited immediately.

 
 
(iii) 
In the event the Continuous Service of the Optionholder shall be terminated by
the Employee for any reason other than death or Disability, the unvested portion
of the Option shall be forfeited immediately.  The vested and unexercised
portion of the Option may be exercised on the ninetieth (90th) day after such
termination of Continuous Service, if the Optionholder has not become employed
by another company in the motor freight business in the United States, Canada,
or Mexico, in which case all vested shares shall be forfeited.

          
 
(iv)
In the event the Continuous Service of the Optionholder shall be terminated due
to Disability, the shares of Common Stock pursuant to this Option shall vest
immediately and may be exercised at any time within twelve (12) months after
such Disability, but in no case later than the date on which the Option would
otherwise terminate.



 
(v)
If the Optionholder shall die while employed by the Company, the shares of
Common Stock pursuant to this Option shall vest immediately and may be exercised
by the Optionholder’s estate, by the person who acquires the right to exercise
such Option upon his or her death by bequest or inheritance, or by the person
designated by the Optionholder to exercise the Option upon the Optionholder’s
death.  Such exercise may occur at any time within twelve (12) months after the
date of the Optionholder’s death or such other period as the Committee may at
any time provide, but in no case later than the date on which the Option would
otherwise terminate.



 
(vi)
This Option shall terminate the day before the 10th anniversary of the Effective
Date, unless otherwise noted.



3.      Non Transferability of Option. This Option may not be assigned or
transferred other than by will or the laws of descent and distribution and may
be exercised during the lifetime of the Optionholder only by him or her.


4.      Stock Subject to the Option.  In addition to the restrictions set forth
above, the Company and the Optionholder agree that the Common Stock of the
Company acquired pursuant to this Agreement shall not be sold or transferred for
180 days after issuance and shall be subject to the other restrictions set forth
in the Plan and subject to the restriction as set out in Paragraph 5 of this
Agreement.


5.      Right of First Refusal.  The Optionholder shall not sell or transfer the
Common Stock of the Company acquired pursuant to this Agreement without first
providing to the Company a notice of intent to sell (the “Notice”) at least five
(5) days prior to the intended sale date.  After the Notice, the Company shall
have until the close of business on the fourth business day after the Notice to
agree to purchase the shares intended for sale.  If the Company exercises its
right to purchase the shares, the purchase shall be on the fifth day after the
Notice and the purchase price shall be the fair market value of the Common Stock
on that day.  If the Company does not exercise its right, then the Optionholder
shall have ten (10) business days thereafter to sell the shares.


6.      Adjustments Upon Changes in Capitalization.  The number of shares of
Common Stock subject to this Agreement shall be proportionately adjusted for any
change in the stock structure of the Company because of share dividends,
recapitalization, reorganizations, mergers or other restructuring.


7.      Notices.  Any notice necessary under this Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Optionholder at the address appearing in the personnel
records of the Company for the Optionholder or to either part at such other
address as either party hereto may hereafter designate in writing to the
other.  Any such notice shall be deemed effective upon receipt thereof by the
addressee.


8.      Sale or Merger.  The Option shall become immediately exercisable upon
the sale or merger of the Company whereby the Company is not the surviving
entity.  The Option shall be exercisable to the extent Optionholder was entitled
to do so at the time of sale or merger.


9.      Benefits of Agreement.  This Agreement shall inure to the benefit of and
be binding upon the successors, assigns and heirs of the respective
parties.  All obligations imposed upon the Optionholder and all rights granted
to the Company under this Agreement shall be binding upon Optionholder's heirs,
legal representatives, and successors.  This Agreement shall be the sole and
exclusive source of any and all rights which the Optionholder, his heirs, legal
representatives or successors may have in respect to the Plan or any options or
Common Stock granted or issued hereunder, whether to himself or to any other
person.


10.      Plan Amendments. This Agreement shall be subject to the terms of the
Plan as amended except that this Agreement may not in any way be restricted or
limited by any Plan amendment or termination approved after the date of this
Agreement without the Optionholder’s written consent.


11.      Terms. Any terms used in this Agreement that are not otherwise defined
shall have the meanings ascribed to them in the Plan.


12.   Entire Agreement. This Agreement contains the entire understanding of the
parties and shall not be modified or amended except in writing and duly signed
by the parties.  No waiver by either party of any default under this Agreement
shall be deemed a waiver of any later default.


[Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Optionholder have caused this Agreement
to be executed as of the Effective Date.


COMPANY


PAM TRANSPORTATION SERVICES, INC.






By: __________________________________
 Name:  __________________
 Title:  ___________________




OPTIONHOLDER




 
 
By:  __________________________________
                                                  [Name of Optionholder]

